Jamie M. Evans, OSB 117604
Attorney for Plaintiff
Evans & Evans, PC
610 SW Broadway, Suite 405, Po1iland, OR 97205
Ph.: 503-200-2723; Fax: 503-200-2701
Jamie@evans-evans.com


                         IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                                    )
                                                    )
                                                    )
    MARTHA C., surviving spouse and                 )
    substitute party for KENNETH C., 1              )   Case No. 3:17-cv-01881-JR
                                                    )
                Plaintiff,                          )   ORDER FOR ATTORNEY FEES
                                                    )   UNDER THE EQUAL ACCESS TO
         v.                                         )   JUSTICE ACT
                                                    )
    NAN CY A. BERRYHILL, Acting                     )
    Commissioner, Social Security                   )
    Administration.                                 )
                                                    )
                Defendant.
                                                    )


         It is hereby ORDERED that attorney fees in the amount of$9,971.58 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

         The parties agree that attorney fees in the amount of $9,971.58 will be paid to Plaintiffs

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset




1 In the interest of privacy, this order uses only the first name and initial of the last name of the
non-governmental patty or patties in this case. Where applicable, this opinion uses the same
designation for a 11011-govemmental party's immediate family member.



                                                                                 jAMIHEvANS
EXHIBIT C (PROPOSED ORDER)-PLAINTIFF'S UNOPPOSED                               Evans & E\"d11:>, PC
APPLICATION FOR ATTORNEY FEES UNDER                                        610 SW Broadw.:iy, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 1                                            Portbnd, OR 97205
                                                                         Ph. 503,200-2723/P.503-200-2701
against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 560 U.S. 586 (2010).

        If Plaintiff has no such debt, then the check shall be made out to Plaintiff's attorney,

Jamie Evans: 610 SW Broadway, Suite 405, Portland, OR 97205. If Plaintiff has a debt, then

the check for any remaining funds after offset of the debt shall be made out to Plaintiff and

mailed to Plaintiff's attorney's office at the address stated above.

       IT IS SO ORDERED.

       DATED this (t"';iay of February, 2019.


                                                            strate Judge Jolie A. Russo


       Proposed Order Submitted:       Febrnary 12, 2019

        Isl Jamie M. Evans
       Jamie M. Evans, OSB # 117064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 503-200-2701
       Jamie@evans-evans.com




                                                                               jAMIEEvANS
EXHIBIT C gPROPOSED ORDER)--PLAINTIFF'S UNOPPOSED                             Evans & Evan~, PC
APPLICATl N FOR ATTORNEY FEES UNDER                                      610 SW Bwadw::iy, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 2                                          Porthmd, OR 97205
                                                                       Ph. 503,200-2723/F.503-200-270!
